JONES, Bankruptcy Judge,
dissenting.
I would respectfully dissent. The first holding of the case of Rosholt v. County of Snohomish, 19 Wash.App. 300, 575 P.2d 726 (1978), is set forth 575 P.2d at page 729 as follows:
When the County discovered from the title report that additional record title *143holders existed, it was required to give them the same notice it extended to the person listed on the county tax rolls. This was not done pursuant to the statute, and jurisdiction for the purposes of the tax foreclosure proceeding was not obtained. The foreclosure sale and the issuance of the tax deed are void.
As in Rosholt, the title report obtained by the county revealed the names of two co-owners, Mr. Sienkiewicz (debtor) and Mr. Wahl. Proper notice by publication was only given to Mr. Wahl. In fact, Mr. Sienk-iewicz was owner of equitable title to the entire property, being entitled to a reformed or additional deed from Mr. Wahl, his prior co-owner. According to Rosholt, the county was required to give Mr. Sienk-iewicz the same notice it provided to Mr. Wahl since it was on notice of the correct title holders listed in the title report. Without such notice jurisdiction for the purposes of the tax foreclosure proceeding was not obtained.